Name: COMMISSION REGULATION (EEC) No 1593/93 of 24 June 1993 amending Regulation (EEC) No 3713/92 deferring the date of application of Article 11 (1) of Council Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs, with regard to the imports from certain third countries
 Type: Regulation
 Subject Matter: foodstuff;  marketing;  agricultural activity;  cultivation of agricultural land;  international trade
 Date Published: nan

 25. 6. 93 Official Journal of the European Communities No L 153/15 COMMISSION REGULATION (EEC) No 1593/93 of 24 June 1993 amending Regulation (EEC) No 3713/92 deferring the date of application of Article 11 (1) of Council Regulation (EEC) No 2092/91 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs, with regard to the imports from certain third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee provided for in Article 14 of Regulation (EEC) No 2092/91 ,Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 2092/91 of 24 June 1991 on organic production of agricultural products and indications referring thereto on agricultural products and foodstuffs ('), as amended by Commission Regulation (EEC) No 2071 /93 (2), and in particular Article 16 (3), second indent thereof, Whereas Commission Regulation (EEC) No 3713/92 (3) has deferred for a period of six months the date of appli ­ cation of Article 11 ( 1 ) of Regulation (EEC) No 2092/91 for products imported from certain third countries ; Whereas some third countries have introduced to the Commission a request for being included in the list of third countries provided for in Article 1 1 (1 ) of Regulation (EEC) No 2092/91 as well as certain information provided for in Article 2 (2) of Commission Regulation (EEC) No 94/92 (4), before the date referred to in Article 16 (3), second subparagraph of Regulation (EEC) No 2092/91 ; Whereas for certain third countries, the examination of the information has been finalized ; Article 1 Article 1 of Regulation (EEC) No 3713/92 is amended as follows : 1 . the words 'for a period of six months' are replaced by : 'for a period of 15 months'; 2. the first indent concerning Argentina is amended as follows : 'Argentina, for products certified as being produced in this country by organic production methods by the Institudo Argentino para la Certificacion y Promocion de Productos Agropecuarios Organicos SRL (Argencert) or by the Fundacion de Alimentos Ecologicos Argen ­ tines (FAEA);'; 3 . the fifth indent concerning Switzerland is amended as follows : 'Switzerland, for products produced in this country according to the organic production method establi ­ shed, inspected and certified by the Vereinigung Schweizerischer Biologischer Landbauorganisationen (VSBLO) or according to the organic production stan ­ dards and inspection arrangements provided for in Regulation (EEC) No 2092/91 , inspected and certified by the Institut fur Marktokologie (IMO) ; 4. after the last indent concerning Switzerland, the following indent is introduced : '  Sweden, for products certified as being produced in this country by organic production methods by KontrollfÃ ¶reningen for Ekologisk Odling (KRAV) or by the Svenska DemeterfÃ ¶rbundet.' Whereas for certain other third countries it has resulted from a first examination of the information that produc ­ tion and inspection rules are applied which appear largely to satisfy the requirement of equivalency provided for in Article 11 (2) of Regulation (EEC) No 2092/91 ; whereas however on certain points the examination has to be completed and studied in detail, with the consequence that the stage in examining the information does not permit a decision regarding the inclusion of these third countries in the list provided for in Article 11 ( 1 ) (a) of Regulation (EEC) No 2092/91 ; Whereas therefore the period for finalizing this examina ­ tion needs to be prolonged ; (') OJ No L 198, 22. 7. 1991 , p. 1 . O OJ No L 25, 2. 2. 1993, p. 5 . (3) OJ No L 378, 23. 12. 1992, p. 21 . (4\ Ol No L 11 . 17. 1 . 1992. d . 14. Article 2 This Regulation shall enter into force on the 1 July 1993. No L 153/ 16 Official Journal of the European Communities 25. 6 . 93 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 June 1993. For the Commission Rene STEICHEN Member of the Commission